ICJ_045_TemplePreahVihear_KHM_THA_1962-06-15_JUD_01_ME_02_EN.txt. 39
SEPARATE OPINION OF VICE-PRESIDENT ALFARO

The decision rendered by the Court in the present case sets forth
considerations of law and fact in which I fully concur, especially
for the reason that its essential basis is a principle of law to
which J attribute great weight and which has been frequently
applied by international tribunals, both of justice and arbitration.

This principle, as I understand it, is that a State party to an
international litigation is bound by its previous acts or attitude
when they are in contradiction with its claims in the litigation.

T have no doubt that enunciated in these broad terms, the sound-
ness and justice of the rule is generally accepted. However, it is mani-
fest that wide divergences exist as to its meaning, its character, its
scope and even its denomination; and inasmuch as a judgment of
the Court could not be expected to deal with these particulars,
I have thought necessary, as a matter of conscience, to state the
views by which I have been guided in the adoption of this decision.

The principle, not infrequently called a doctrine, has been
referred to by the terms of ‘estoppel’, ‘‘preclusion’’, “‘forclusion’’,
“acquiescence”. I abstain from adopting any of these particular
designations, as I do not believe that any of them fits exactly to
the principle or doctrine as applied in international cases.

Spanish jurists, showing an objective criterium, call it “‘doctrina
de los actos propios”.

Judge Basdevant has given a definition of estoppel in his “Dzc-
tionnaire de la terminologie du droit international’ which is doubtless
very accurate. Here it is:

“Terme de procédure emprunté à la langue anglaise qui désigne
l'objection péremptoire qui s'oppose à ce qu'une partie à un procès
prenne une position qui contredit soit ce qu'elle a antérieurement admis
expressément ou tacitement, soit ce qu'elle prétend soutenir dans la
même instance.”

However, when compared with definitions and comments contained
in Anglo-American legal texts we cannot fail to recognize that
while the principle, as above enunciated, underlies the Anglo-
Saxon doctrine of estoppel, there is a very substantial difference
between the simple and clear-cut rule adopted and applied in the
international field and the complicated classifications, modalities,
species, sub-species and procedural features of the municipal system.
It thus results that in some international cases the decision may
have nothing in common with the Anglo-Saxon estoppel, while

37
40 JUDGM. I5 VI 62 (SEP. OPIN. JUDGE ALFARO)

at the same time notions may be found in the latter that are mani-
festly extraneous to international practice and jurisprudence.

Of course, I feel bound to mention these designations since they
have been so generally used in international texts, but I set them
aside in stating my views with regard to the principle which is the
subject of this separate opinion.

Whatever term or terms be employed to designate this principle
such as it has been applied in the international sphere, its sub-
stance is always the same: inconsistency between claims or alle-
gations put forward by a State, and its previous conduct in con-
nection therewith, is not admissible (allegans contraria non au-
diendus est). Its purpose is always the same: a State must not be
permitted to benefit by its own inconsistency to the prejudice of
another State (nemo potest mutare consilium suum tn alterius in-
juriam). A fortiori, the State must not be allowed to benefit by its
inconsistency when it is through its own wrong or illegal act that
the other party has been deprived of its right or prevented from
exercising it. (Nullus commodum capere de sua injuria propria.)
Finally, the legal effect of the principle is always the same: the
party which by its recognition, its representation, its declaration,
its conduct or its silence has maintained an attitude manifestly
contrary to the right it is claiming before an international tribunal
is precluded from claiming that right (venire contra factum proprium
non valet).

The acts or attitude of a State previous to and in relation with
rights in dispute with another State may take the form of an express
written agreement, declaration, representation or recognition, or
else that of a conduct which implies consent to or agreement with a
determined factual or juridical situation.

A State may also be bound by a passive or negative attitude in
respect of rights asserted by another State, which the former
State later on claims to have. Passiveness in front of given facts is
the most general form of acquiescence or tacit consent. Failure of a
State to assert its right when that right is openly challenged by
another State can only mean abandonment to that right. Silence
by a State in the presence of facts contrary or prejudicial to rights
later on claimed by it before an international tribunal can only be
interpreted as tacit recognition given prior to the litigation. This
interpretation obtains especially in the case of a contractual
relationship directly and exclusively affecting two States. Failure
to protest in circumstances when protest is necessary according
to the general practice of States in order to assert, to preserve or
to safeguard a right does likewise signify acquiescence or tacit
recognition: the State concerned must be held barred from claiming
before the international tribunal the rights it failed to assert or
to preserve when they were openly challenged by word or deed.

38
41 JUDGM. 15 VI 62 (SEP. OPIN. JUDGE ALFARO)

“The absence of protest” —says Lauterpacht—“may, in addition,
in itself become a source of legal right inasmuch as it is related to—
or forms a constituent element of—estoppel or prescription. Like
these two generally recognized legal principles, the far-reaching
effect of the failure to protest is not a mere artificiality of the law.
It is an essential requirement of stability—a requirement even more
important in the international than in other spheres; it is a precept
of fair dealing inasmuch as it prevents states from playing fast and
loose with situations affecting others; and it is in accordance with
equity inasmuch as it protects a State from the contigency of
incurring responsibilities and expense, in reliance on the apparent
acquiescence of others, and being subsequently confronted with a
challenge on the part of those very States.” (Sovereignty over sub-
marine areas in British Year Book 1950.)

The reasoning used and the jurisprudence developed as regards
the subject of failure to protest is also applicable in the case of
failure to reserve rights of which a State is legally possessed and
which it is entitled to claim or exercise in ‘due course. Such failure
may be and has been interpreted as a waiver of such rights.

The principle that condemns contradiction between previous acts
and subsequent claims is not to be regarded as a mere rule of evi-
dence or procedure. The substantive character of the rule finds
support in the writtings of several authors. As stated by Sir Frede-
rick Pollock:

“estoppel is often described as a rule of evidence, as indeed it may
be so described. But the whole concept is more correctly viewed as a
substantive rule of law.”

In the Nottehohm case the Liechtenstein Memorial stated that:

“Tt may be noted in this connection that the doctrine of estoppel,
which is similar both in international and municipal law, is not,
notwithstanding its apparent technical connotation, a formal and
artificial rule of law. It is essentially grounded in considerations of
good faith and honest conduct in the relations of States and in-
dividuals alike.”’

In my judgment, the principle is substantive in character. It
constitutes a presumption furis et de jure in virtue of which a State
is held to have abandoned its right if it ever had it, or else that
such a State never felt that it had a clear legal title on which it
could base opposition tu the right asserted or claimed by another
State. In short, the legal effects of the principle are so fundamental
that they decide by themselves alone the matter in dispute and its

39
42 JUDGM. I5 VI 62 (SEP. OPIN. JUDGE ALFARO)

infraction cannot be looked upon as a mere incident of the proceed-
ings.

The primary foundation of this principle is the good faith that
must prevail in international relations, inasmuch as inconsistency
of conduct or opinion on the part of a State to the prejudice of
another is incompatible with good faith. Again, I submit that such
inconsistency is especially inadmissible when the dispute arises from
bilateral treaty relations.

A secondary basis of the principle is the necessity for security
in contractual relationships. A State bound by a certain treaty to
another State must rest in the security that a harmonious and
undisturbed exercise of the rights of each party and a faithful
discharge of reciprocal obligations denote a mutually satisfactory
state of things which is permanent in character and is bound to last
as long as the treaty is in force. A State cannot enjoy such a situation
and at the same time live in fear that some day the other State may
change its mind or its conduct and jeopardize or deny rights that
for a long time it has never challenged. A continuous and uncon-
troverted fulfilment of a treaty is tantamount to a pledge, a security
renewed day by day that the treaty is valid and effective as signed,
intended and understood by the parties. Such a security must needs
be upheld as an indispensable element of fruitful harmony in all
treaty relationships.

It may thus be seen that the rule pacta sunt servanda cannot be
conciliated with the notion of inconsistency in the interpretation
and observance of public treaties. Of course, this notion does not
conflict with the entirely different question of rebus sic stantibus.
Inconsistency condemns two contradictory positions with regard
to the same situation existing at the time the binding acts occurred.
The clause rebus sic stantibus contemplates two different situations:
the one existing when the treaty was signed and the new one
created by conditions and circumstances posterior to the treaty.
But even in the case of ordinary, non-contractual relations between
States the rule of consistency must be observed and a State cannot
challenge or injure the rights of another in a manner which is
contrary to its previous acts, conduct or opinions during the main-
tenance of its international relationships.

Finally, it may be averred that, as in the case of prescription,
the principle is also rooted in the necessity of avoiding controversies
as a matter of public policy (interest ret publicae ut sit finis litium).
By condemning inconsistency a great deal of litigation is liable to
be avoided and the element of friendship and co-operation is
strengthened in the international community.

While refraining from discussing the question whether the prin-
ciple of the binding effect of a State’s own acts with regard to
rights in dispute with another State is or is not part of customary

40
43 JUDGM. 15 VI 62 (SEP. OPIN. JUDGE ALFARO)

international law, I have no hesitation in asserting that this prin-
ciple, known to the world since the days of the Romans, is one of
the “general principles of law recognized by civilized nations” ap-
plicable and in fact frequently applied by the International Court
of Justice in conformity with Article 38, para. 1 (c), of its Statute.

 

Cases in which the International Court of Justice, the Permanent
Court of International Justice or arbitration tribunals have applied
or vecognized the principle above discussed.

 

1. Express agreement or recognition

In the case of the Award of the King of Spain, Honduras v.
Nicaragua (1960), this Court said:

“No question was at any time raised in the arbitral proceedings
before the King with regard either to the validity of his designation
as arbitrator or his jurisdiction as such. Before him, the Parties
followed the procedure that had been agreed upon for submitting
their respective cases. Indeed, the very first occasion when the
validity of the designation of the King of Spain as arbitrator was
challenged was in the Note of the Foreign Minister of Nicaragua
of 19 March 1012. In these circumstances the Court is unable to
hold that the designation of the King of Spain as arbitrator to
decide the boundary dispute between the two Parties was invalid.”

And further on the Court declared:

“In the judgment of the Court, Nicaragua, by express declaration
and by conduct, recognized the Award as valid and it is no longer
open to Nicaragua to go back upon that recognition and to chal-
lenge the validity of the Award.” (I.C_J. Reports, pp. 207, 213.)

In his Separate Opinion in the same case Judge Sir Percy Spender
said:

“T do not find it necessary to determine whether the King’s
appointment involved any non-compliance with the provisions of
the Treaty. Although I incline strongly to the view that the appoint-
ment was irregular, this contention of Nicaragua fails because that
State is precluded by its conduct prior to and during the course of
the arbitration from relying upon any irregularity in the appoint-
ment of the King as a ground to invalidate the Award.” (/bid.,

Pp. 219.)

 

In the course of its Advisory Opinion concerning the Jurisdiction
of the European Commission of the Danube the Permanent Court of
International Justice stated that:

4I
44 JUDGM. I5 VI 62 (SEP. OPIN. JUDGE ALFARO)

“as all the Governments concerned in the present dispute have
signed and ratified both the Treaty of Versailles and the Definitive
Statute, they cannot, as between themselves, contend that some of
its provisions are void as being outside the mandate given to the
Danube Commission under Article 349 of the Treaty of Versailles’.
(P.C.1.J., Series B, No. 14, p. 23.)

In the Eastern Greenland case (1933), the Permanent Court of
International Justice declared:

“Norway reaffirmed that she recognized the whole of Greenland
as Danish; and thereby she has debarred herself from contesting
Danish sovereignty over the whole of Greenland”.

The Court accordingly decided that the “Thlen declaration” was
binding on Norway and barred a subsequent Norwegian attitude
contrary to its notified intent. (P.C.1.J., Series A/B, No. 53, pp.
70-71.)

The Serbian Loans case is thus reported by Bowett (‘‘Estoppel
before International Tribunals’, British Year Book of International
Law, 1957):

“In the Serbian Loans case the question arose whether in accept-
ing payment of interest upon the loans in French francs, as opposed
to ‘gold francs’, the French bondholders had represented that they
were prepared to accept payment in French francs. If they had,
despite the derogation from the terms of the loan, it was arguable
that they were henceforth estopped from claiming payment accord-
ing to the strict terms of the loans.”

On this point the Permanent Court said:

‘. when the requirements of the principle of estoppel to establish a
loss of right are considered, it is clear that no sufficient basis has been
shown for applying the principle in this case. There was no clear
and unequivocal! representation of the bondholders upon which the
debtor State was entitled to rely and has relied.” (P.C.I.J., Series A,
Nos. 20-21, p. 39.)

In the Shufeldt case (1930), the United States contended that
Guatemala, having for six years recognized the validity of the
claimant’s contract, and received all the benefits to which she was
entitled thereunder, and having allowed Shufeldt to continue to
spend money on the concession, was precluded from denying its
validity, even if the contract had not received the necessary approval
of the Guatemalan legislature. The Arbitrator held the contention
to be “sound and in keeping with the principles of international
law’’. (Cheng, General Principles of Law, Ch. 5, C, p. 143.)

 

2. Recognition by conduct and express agreement

In The Pious Fund of California (1902) it was contended by the
United States that Mexico was estopped by its conduct from denying

42
45 JUDGM. 15 VI 62 (SEP. OPIN. JUDGE ALFARO)

the right of the Mixed Commission of 1868 to settle the entire
question of the California Fund. They urged that throughout the
whole dispute, both before and after the decision of the umpire,
Mexico impliedly and by a uniform conduct conceded to that com-
mission full powers of decision. This conduct consisted in the rati-
fication, in 1872 and 1874, of the conventions providing for the
extension of time within which the joint Commission should settle
the claims brought before it, and also in other acts of the agents of
Mexico. (Lauterpacht, Private Law Sources and Analogies of Inter-
national Law, p. 248.)

3. Passiveness before adverse acts. Abandonment of rights

The binding effect of passiveness or inaction before acts contrary
to what a State believes or pretends to believe to be its right is
vividly set out in the Grisbadarna case (1909) between Norway and
Sweden, in which the tribunal made the following considerations
for adjudicating to Sweden the disputed territory:

“The ‘circumstance that Sweden has performed various acts in
the Grisbadarna region, especially of late, owing to her conviction
that these regions were Swedish as, for instance, the placing of
beacons, the measurement of the sea, and the installation of a
light-boat, being acts which involved considerable expense and in
doing which she not only thought she was exercising her right but
even more that she was performing her duty; whereas Norway,
according to her own admission, showed much less solicitude in this
region in these various regards’. After adverting to the maxim
guieta non movere, the tribunal laid further stress on the co-exist-
ence of expenditure and acquiescence, in the following words: ‘Tue
stationing of a light-boat, which is necessary to the safety of navi-
gation in the regions of Grisbadarna, was done by Sweden without
meeting any protest and even at the initiative of Norway, and like-
wise a large number of beacons were established there without
giving rise to any protests.’’’ (Scott, Hague Court Reports, 1916,

P. 121.)

Circumstances very similar to those of the Grisbadarna case oc-
curred in the controversy over the islands of Minquiers and Ecrehos
(1953). At a later stage of the oral proceedings Sir Gerald Fitz-

maurice advanced the proposition in these terms:

“[Title to territory is abandoned} by letting another country
assume and carry out for many years all the responsibilities and
expenses in connection with the territory concerned. Could anything
be imagined more obviously amounting to acquiescence, that is in
effect abandonment? Such a course of action, or rather inaction,
disqualifies the country concerned from asserting the continued
existence of the title.” (J. C. McGibbon, ‘‘Estoppel in International
Law”, in Int. and Comp. Law Quarterly, 1958, p. 509.)

 

43
46 JUDGM. I5 VI 62 (SEP. OPIN. JUDGE ALFARO)

In the Yukon Lumber case a claim was put forward by Great
Britain for the value of some timber cut in trespass upon Canadian
territory, sold subsequently to the Government of the United States,
and used by it in the construction of certain military bridges in
Alaska. The United States contended in reply that Great Britain,
by the course taken by her officials, was estopped from denying
that a full and complete title to the timber had legally vested in
the United States, that the Canadian land and timber agent stood
by silently and watched the American Government acquire this
timber bona fide and continue for six months to pay the instalments
due in respect of it, and that, accordingly, Great Britain could not
now be heard in a demand that the United States should pay for
the timber which it was permitted to acquire under false represen-
tations. This plea in support of which a vast number of English
and American cases on estoppel ‘was cited, was fully adopted by
the tribunal. (Lauterpacht, opus czt., para. 132, p. 280.)

 

The Arbitrator in the Island of Palmas arbitration declared with-
out taking into consideration the recognition by the Treaty of
Utrecht of the position in 1714:

“the acquiescence of Spain in the situation created after 1677 {the
establishment of the Dutch position in Sangi] would deprive her and
her successors of the possibility of still invoking conventional rights
at the present”. (J. C. McGibbon, opus cit., p. 506.)

 

4. Failure to protest

“The duty to protest’’, says Lauterpacht, “and the relevance of
the failure to protest, are especially conspicuous in the international
sphere where the normal avenues for ascertaining disputed rights
through the compulsory jurisdiction of tribunals are not always
available.”

In this connection he refers to the Venezuelan Preferential Claims
(1902) in the following terms:

“The Award, in addition to the effect which it attributed to the
Venezuelan recognition in principle of the justice of the claims of the
Blockading Powers, was largely based upon the effect of acquies-
cence as an estoppel, as the following reasons prefacing the operative
part of the Award indicate: ‘Whereas the Government of Venezuela
until the end of January, 1903, in no way protested against the
pretension of the Blockading Powers to insist on special securities
for the settlement of their claims... Whereas the neutral Powers ...
did not protest against the pretensions of the Blockading Powers
to a preferential treatment... Whereas it appears from the negoti-
ations ... that the German and British Governments constantly
insisted on their being given guarantees... Whereas the Plenipoten-
tiary of the Government of Venezuela accepted this reservation on

44
47 JUDGM. 15 VI 62 (SEP. OPIN. JUDGE ALFARO)

the part of the allied Powers without the least protest... For these
reasons /inter alia] the Tribunal of Arbitration decides and pro-
nounces unanimously.’ ?”

In the Anglo-Norwegian Fisheries case (1951), the International
Court of Justice considered that the ‘‘prolonged abstention’’ of
the United Kingdom from protesting against the Norwegian sys-
tem of straight base lines in delimiting territorial waters was one
of the factors which, together with “the notoriety of the facts, the
general toleration of the international community, Great Britain’s
position in the North Sea, her own interest in the question, and her
prolonged abstention would in any case warrant Norways’ enforce-
ment of her system against the United Kingdom”.

 

In the case of The Lotus, the Court referred to the several in-
stances, quoted in argument, of criminal proceedings in respect of
collisions before the courts of a country other than that of the flag
of the vessel concerned, and stressed the fact that in these cases
the States affected did not object and refrained from protesting.
The Court said:

“This fact is directly opposed to the existence of a tacit consent
. on the part of States to the exclusive jurisdiction of the State whose
flag is flown... It seems hardly probable, and it would not have been
in accordance with international practice, that the French Govern-
ment in the Ortigia-Oncle-Joseph case and the same Government in
the Ekbatana-West-Hinder case would have omitted to protest
against the exercise of criminal jurisdiction by the Italian and Bel-
gian Courts, if they had really thought that this was a violation of
international law.” (P.C.L.J., Series A, No. ro, p. 20.)

5. Failure to reserve rights

In the Russian Indemnity case (1912) Russia claimed interest for
the delayed payment of certain indemnity sums provided for in the
Treaty of Constantinople of 1879. The Ottoman Government main-
tained, and the accuracy of this assertion appeared clearly from the
correspondence produced before the Court, that although the Rus-
sian Government demanded in 1891 the payment of both interest
and principal, it did not subsequently reserve its rights to interest
on the receipts given by the Embassy or in the notes granting ex-
tension of payment, and that the Embassy did not regard the
received sums as interest. The award said in this connection:

45
48 JUDGM. 15 VI 62 (SEP. OPIN. JUDGE ALFARO)

“When the tribunal recognized that, according to the general
principles and the custom of public international law, there was a
similarity between the condition of a State and that of an individual,
which are debtors for a clear and exigible conventional sum, it is
equitable and juridical also to apply by analogy the principles of
private law common to cases where the demand for payment must
be considered as removed and the benefit to be derived therefrom
as eliminated. In private law, the effects of demand for payment
are eliminated when the creditor, after having made legal demand
upon the debtor, grants one or more extensions for the payment of
the principal obligation, without reserving the rights acquired by
the legal demand.”

The Tribunal held accordingly that the Ottoman Government
was not liable to pay interest-damages as demanded by Russia.
(Lauterpacht, opus cif., pp. 255-260.)

The case of the Pious Fund of California, already mentioned,
affords another example of the damage a State may suffer from
failure to reserve whatever rights may be liable to be affected in
connection with an international agreement. In this case the
United States pointed out that Mexico, embarking, in 1868 and
in the subsequent conventions, upon the litigation, took the risk
of success or failure, and that she could not now, after having lost,
question the jurisdiction of the tribunal. They disclaimed the in-
tention of relying upon a mere technicality, but urged that if one
party to the dispute contemplates the withdrawing of certain claims
from arbitration, it is under the obligation to announce such in-
tention in the beginning in order to enable the opposing party to
make such claims the foundation of a separate convention. (Lauter-
pacht, opus cit., p. 248.)

The Landreau case arbitration (1922) was one in which the rule
relative to the necessity of reserving rights was discussed before
the tribunal but in this case it was found that there was no cause
for applying it to the claimant.

In 1892 Théophile Landreau granted a release to the Peruvian
Government cancelling his rights, and the Commission found that
the Peruvian Government had been notified of the assignment to
his brother Célestin of 30 per cent. of the claim. The Commission
stated:

“Of course if there was anything to show that Célestin knew of
this release at the time of its exécution and abstained from putting
forward his claim, he and his representatives would be estopped
from making any claim against the Peruvian Government, but
there is nothing to show that there was any such acquiescence in
this transaction by Célestin.”

46
49 JUDGM. I5 Vi 62 (SEP. OPIN. JUDGE ALFARO)

The Commission concluded that there was “no sufficient foun-
dation for inferring that Célestin’s representatives are estopped by
any conduct on his part from not asserting the right to their 30
per cent. share”. (McGibbon, opus cit., p. 505.)

7. Inconsistency

Apart from specific cases of recognition, failure to protest or
to reserve rights, passiveness or any form of express or tacit acquies-
cence, other disputes have been decided against litigant States on
the general basis of inconsistency between the claims of States and
their previous acts. Inconsistency is (and has been for many years)
a practice at which the combined efforts of justice and international
harmony must be directed.

Thus, in the case of The Mechanic (C. 1862), it was held:

“Ecuador ... having fully recognized and claimed the principle
on which the case now before us turns, whenever from such a recog-
nition rights or advantages were to be derived, could not in honour
and good faith deny the principle when it imposed an obligation.”
(Cheng, opus cit., p. 142.)

In the case of The Lisman (1937), concerning an American vessel
which was seized in London in June, 1915, the claimant’s original
contention before the British Prize Court:

“was not that there was not reasonable cause for seizure, or for requi-
ring the goods to be discharged, but that there was undue delay on
the part of the Crown in taking the steps they were entitled to take
as belligerents. In a subsequent arbitration in 1937, which took the
place of diplomatic claims by the United States against Great
Britain, the sole Arbitrator held that:

‘By the position he deliberately took in the British Prize Court,
that the seizure of the goods and the detention of the ship were
lawful, and that he did not complain of them, but only of undue
delay from the failure of the Government to act promptly,
claimant affirmed what he now denies, and thereby prevented himself
from recovering there or here upon the claim he now stands on, that
these acts were unlawful, and constitute the basis of his claim.’”

(Idid., pp. 142-147.)

47
50 JUDGM. I5 VI 62 (SEP. OPIN. JUDGE ALFARO)

In the Salvador Commercial Co. case (1902), the Arbitral Tribunal,
in dealing with the Salvadorian Government contention that the
Company did not comply with the terms of the concession, held
that:

“It is of course obvious that the Salvador Government should be
estopped from going behind those reports of its own officers on the
subject and from attacking their correctness without supplementary
evidence tending to show that such reports were induced by mistake
or were procured by fraud or undue influence. No evidence of this
kind is introduced.” (Cheng, zbid., p. 147.)

It was held in the Chorzdw Factory case (1927) that one of the
parties was estopped from pleading the Court’s lack of jurisdiction
on the ground that:

“it is ... a principle generally accepted in the jurisprudence of inter-
national arbitration, as well as by municipal courts, that one party
cannot avail itself of the fact that the other has not fulfilled some
obligation, or has not had recourse to some means of redress, if the
former party has, by some illegal act, prevented the latter from
fulfilling the obligation in question, or from having recourse to the
tribunal which would have been open to him”.

The Representative of the United Kingdom, referring to the
passage from the Chorzdw Factory case and applying it to the ques-
tion before the Court, said:

“What is involved is really an application of the principle known
in English law as estoppel (or to use what I believe is the equivalent
French term préclusion) —to which effect has frequently been given
by international tribunals.” (McGibbon, opus cit., pp. 480-481.)

Likewise, in the Meuse case (1937), it was held that, where two
States were bound by the same treaty obligations, State A could not
complain of an act by State B of which itself it had set an example in
the past. Nor indeed may a State, while denying that a certain
treaty is applicable to the case, contend at the same time that the
other party in regard to the matter in dispute has not complied
with certain provisions of that treaty. (P.C.I.J., Series A/B, No. 70,

P- 25.)

In the Behring Sea arbitration of 1893 between the United States
and Great Britain, the Arbitrators expressly found against the
United States contention that Great Britain had conceded the
Russian claim to exercise exclusive jurisdiction over the fur-seals
fisheries in the Behring Sea outside territorial waters; and they
were fortified in this conclusion by the fact that the United States,

48
SI JUDGM. 15 VI 62 (SEP. OPIN. JUDGE ALFARO)

as well as Great Britain, had protested against the Russian Ukase
of 1821 in which this claim was asserted. The proceedings, as Lord
McNair stated:

“demonstrated that some advantage is to be gained by one State,
party to a dispute, by convicting the other State of inconsistency
with an attitude previously adopted”. (McGibbon, opus cit., p. 460.)

 

In its Judgment in the case concerning the Diversion of Water
from the Meuse (1937), the Permanent Court of International
Justice found it:

“difficult to admit that the Netherlands are now warranted in
complaining of the construction and operation of a lock of which
they themselves set an example in the past”. (P.C.I.J., Series A/B,
No. 70, p. 25.)

The anti-inconsistency rule was also applied by the German-
United States Mixed Claims Commission in the Life-Insurance
Claims case (1924), when it decided that a State was debarred from
asserting claims which, on general principles of law, its own courts
would not admit, for instance, claims involving damages which its
own municipal courts, in similar cases, would consider too remote.
(Cheng, opus cit., p. 143.) |

There exist many other cases of international jurisprudence which
might be cited as examples of the application of the principle which
rejects allegations that are contrary to a State’s own acts. Space
prevents me from citing any more. I have accordingly limited my-
self to selecting a few cases which I consider can usefully demon-
strate, in the main aspects, the force and flexibility of this principle.

(Signed) R. J. ALFARO.

49
